DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/24/2022 has been entered.  Claim 4 has been canceled and claims 9-13 have been added.  Applicant’s amendment and corresponding arguments, see pages 06-09, with respect to claims 1 and 7 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 7 are allowable for requiring:
“…the first mold includes a main mold part, a separate mold part separate from the main mold part, and a relative movement mechanism…
the main mold part has a skin material placement surface on which the skin material is to be placed, and 
the separate mold part has an exposed portion-molding surface which molds an exposed portion of the base material exposed from the skin material.”
and
“…the first mold including: a main mold part having a skin material placement surface on which the skin material is to be placed; a separate mold part separate from the main mold part and having an exposed portion-molding surface which molds an exposed portion of the base material exposed from the skin material; and a relative movement mechanism moving the separate mold part relative to the main mold part in a driving direction of a mold driver;”
The closest prior art of record, Ogawa (JP 2009166458 A), discloses a resin molding device (Figures 2 and 10a-10b) for molding a resin product including a resin base material that includes a foamed layer, comprising a first and second mold (movable mold 115, fixed mold 21 in Figures 10a-10b).  The second mold has a base material-molding surface (22a) opposite the first mold serving to mold a surface of the base material (as shown in Figures 10a-10b).  A10 mold driver drives one of the first and second molds to allow the first and second molds to switch between an open and closed state (paragraph 0039; the movable mold is connected to a movable drive mechanism, and can be moved in the opening/closing direction of the molding mold) and a resin feeder (injection device 30 in Figure 2) feeds a resin containing a foaming agent that forms the base material (paragraph 0046; injects a foamable resin containing a foaming agent in the resin into the molding cavity).  Ogawa further teaches 15the one of the first and second molds includes a main mold part (115 in Figures 10a-10b), a separate mold part (slide core portion 125) separate from the main mold part, and a relative movement mechanism moves the separate mold part relative to the main mold part (paragraph 0083).  However, Ogawa neither teaches nor suggests the main mold part has a skin material placement surface on which the skin material is to be placed, and the separate mold part has an exposed portion-molding surface which molds an exposed portion of the base material exposed from the skin material.
a predetermined skin material with a foam layer is placed on the first space of the cavity mold…raw material is made to flow in the first space by the second mold clamping force…the skin portion is injection-compress molded…a connecting portion...between a non-skinned portion and the above-mentioned exposed skin portion is injection-molded).
Applicant argues, see pages 06-09, Ogawa fails to teach a resin molding device for molding a product having a skin material; specifically, that Ogawa relates to a device for reducing a core-back amount for a portion of a foamed body.  Examiner agrees; while a preamble is generally not accorded any patentable weight where it merely recites the purpose of the structure, the structural limitations depend on the said recitation for completeness (e.g. the main mold part has a skin material placement surface…the separate mold part…exposed form the skin material).  Likewise, Ogawa pertains specifically to products that do not include a skin material.

Claims 2-3, 5-6 and 8-13 are allowable at least for depending on claims 1 and 7, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/04/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715